                 Case 1:18-cv-02223-GBD-SN Document 153 Filed 06/26/20 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District of New York



                           Rich et al._,_
                                      . ___                    )
                             Plaimi.lJ                         )
                                V.                             )      Case No.    18-cv-2223
               Fox News t'-!_etwork LLC et a=!.,____           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Edward B=u=to�w�s=kc-,.Y------ ----------


Date: -�0�6126/2=0=20,____                                                          ����-----
                                                                                          Allorney 's signature


                                                                      -------' E=den P. Qu9inton_EQ2646
                                                                                      Primed name and bar number
                                                                                      Quainton Law, PLLC
                                                                               1001 Avenue o f the Americas, 11th Fl.
                                                                                       New York, NY 0018

                                                                                                Address


                                                                      ----- -�e�g� ua�i_n�ton@�m� a_il_.c_o_m______
                                                                                             E-mail address

                                                                                           (212) 813-838c._9_______
                                                                                           Telephone number

                                                                                           (212)813-8� 39::..:0c___
                                                                                                          .:;..
                                                                                              FA.Xm1mher
